Citation Nr: 0118406	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the 30 percent disability evaluation assigned for the 
appellant's service-connected post traumatic stress disorder, 
effective from November 27, 1995, with the exception of 
temporary total disability evaluations assigned from August 
30, 1999 through September 21, 1999 and from May 24, 2000 
through July 1, 2000, is appropriate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
April 1969.

This appeal arises from an October 1997, Department of 
Veterans Affairs Regional Office (VARO), Detroit, Michigan 
rating decision, which, in pertinent part, granted the 
appellant entitlement to service connection for post 
traumatic stress disorder, evaluated as 10 percent disabling, 
effective November 27, 1995.  VARO subsequently assigned a 
higher rating from 10 to 30 percent disabling for the 
appellant's post traumatic stress disorder, effective 
November 27, 1995, in a May 1998 rating decision.  Temporary 
total disability evaluations were also assigned from August 
30, 1999 through September 21, 1999, in an October 1999 
rating decision; and from May 24, 2000 through July 1, 2000, 
in a July 2000 rating decision. 

REMAND

Regarding the appellant's claim for a higher disability 
rating for post traumatic stress disorder, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  However, the Board notes that this claim 
is based on the assignment of an initial rating for 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet.App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in characterizing the 
issue on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Upon review, the Board notes that the appellant's medical 
record appears to be incomplete.  The most recent VA 
outpatient treatment records associated with his claims 
folder are dated in December 1995.  Further, a letter from 
his VA therapist, received in March 2001, indicates that he 
participated in a Transitional Living Program from September 
1999 to March 2000, during which time, and subsequently, he 
received therapy.  However, these records have not been 
associated with his claims file.  

Under the doctrine of constructive notice set forth in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), non-record evidence 
that was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).

In light of the need to remand the appellant's claim to 
obtain the aforementioned medical records, the appellant 
should also be scheduled for an additional VA psychiatric 
examination.  The appellant was provided a comprehensive VA 
examination in June 1997.  However, to constitute a useful 
and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  As 
the appellant has been hospitalized for his psychiatric 
symptoms on more than one occasion since that time, and 
testified at his hearing on appeal before the undersigned 
that his post traumatic stress disorder had worsened over the 
last few years, the Board finds that the June 1997 
examination is stale and inadequate for rating purposes, 
particularly in light of the Court's decision in Fenderson.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected post 
traumatic stress disorder.  After 
securing any necessary releases, VARO 
should obtain copies of all treatment 
records referred to by the appellant 
which have not been previously obtained.  
These records should then be associated 
with the claims file.

2.  The appellant should be scheduled for 
another comprehensive VA psychiatric 
examination.  This study must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subclass, must be conducted for the 
purpose of a differential evaluation.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner must 
assign a differential Global Assessment 
of Functioning Score, and explain what 
the assigned score represents.  A report 
of the examination should be associated 
with the appellant's claims folder.

3.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, VARO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


